

114 S2875 IS: Reports Reduction Act of 2016
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2875IN THE SENATE OF THE UNITED STATESApril 28, 2016Mr. Warner (for himself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the elimination or modification of Federal reporting requirements.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Reports Reduction Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Department of Agriculture. Sec. 3. Department of Commerce. Sec. 4. Department of Defense. Sec. 5. Department of Education. Sec. 6. Department of Energy. Sec. 7. Department of Health and Human Services. Sec. 8. Department of Homeland Security. Sec. 9. United States Coast Guard. Sec. 10. Department of Housing and Urban Development. Sec. 11. Department of Justice. Sec. 12. Department of Labor. Sec. 13. Department of State. Sec. 14. Department of the Treasury. Sec. 15. Department of Transportation. Sec. 16. Department of Veterans Affairs. Sec. 17. Environmental Protection Agency. Sec. 18. Executive Office of the President. Sec. 19. Federal Communications Commission and Federal Trade Commission. Sec. 20. General Services Administration. Sec. 21. Andean Trade Preference Act. Sec. 22. National Aeronautics and Space Administration. Sec. 23. National Science Foundation. Sec. 24. Office of Personnel Management. Sec. 25. Director of National Intelligence. Sec. 26. Small Business Administration. Sec. 27. National Environmental Policy Act.  2.Department of Agriculture (a)Information on administrative expenses for programs established under commodity promotion lawsSection 501(d) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7401(d)) is amended to read as follows:
				
 (d)Administrative costsThe Secretary shall compile information regarding the administrative expenses of programs established under commodity promotion laws and publish such information on the Department’s website..
 (b)Animal disease traceability reportNotwithstanding House Report 112–542 (June 20, 2012), the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service, shall not be required to submit to Congress reports describing specific cost information, assessments of progress, and any deviations from the proposed scheduled completion dates relating to the animal disease traceability system.
 (c)Reports from agricultural attachésSection 108 of the Agricultural Act of 1954 (7 U.S.C. 1748) is amended to read as follows:  108.Agricultural advisory meetingsNot less frequently than annually, the Secretary of Agriculture and the United States Trade Representative shall convene a meeting of the Agricultural Policy Advisory Committee and the Agricultural Technical Advisory Committees to develop specific recommendations for actions to be taken by the Federal Government and private industry—
 (1)to reduce or eliminate trade barriers or distortions; and (2)to expand United States agricultural export opportunities..
 (d)Farmland Protection Policy Act reportsSection 1546 of the Farmland Protection Policy Act (7 U.S.C. 4207) is repealed. (e)10-Acre base studySection 1101(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8711(d)) is amended—
 (1)in paragraph (2)(A), by striking (7 U.S.C. 2003(e)) and inserting (7 U.S.C. 2003(e))); (2)in paragraph (4), by striking Paragraphs (1) through (3) and inserting Paragraphs (1) and (2);
 (3)by striking paragraph (3); and (4)by redesignating paragraph (4) as paragraph (3).
 (f)Biotechnology product petitions reportsSection 333B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b(e)) is amended— (1)in paragraph (1)(B), by striking subparagraph (A) and inserting paragraph (1);
 (2)by striking paragraph (2); (3)by redesignating subparagraph (B) of paragraph (1) as paragraph (2) and indenting the paragraph appropriately;
 (4)by striking the subsection designation and heading and all that follows through Not later in paragraph (1)(A) and inserting the following:  (e)Annual progress reports (1)In generalNot later; and
 (5)in paragraph (1) (as so redesignated), by redesignating clauses (i) through (iii) as subparagraphs (A) through (C), respectively, and indenting the subparagraphs appropriately.
 (g)Biotechnology regulatory services reportsNotwithstanding House Report 114–205 (July 14, 2015), the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service, shall not be required to submit to Congress reports describing the progress made by the Administrator in meeting the targets established by the Administrator regarding the time required by the Administrator to review biotechnology product petitions for regulatory determination.
 (h)Rural broadband accessSection 601(j) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended to read as follows:
				
 (j)Broadband service loan programThe Administrator of the Rural Electrification Administration shall publish information on the Department of Agriculture’s website that describes the extent of participation in the loan and loan guarantee program under this section, including a description of—
 (1)the number of loans applied for and provided under this section, including any loan terms or conditions for which the Secretary provided additional assistance to unserved areas;
 (2)(A)the communities proposed to be served in each loan application; and (B)the communities served by projects funded by loans and loan guarantees provided under this section;
 (3)the period of time required to approve each loan application under this section; (4)any outreach activities carried out by the Secretary to encourage entities in rural areas without broadband service to submit applications under this section;
 (5)the method by which the Secretary determines that a service enables a subscriber to originate and receive high-quality voice, data, graphics, and video for purposes of subsection (b)(1);
 (6)each broadband service, including the type and speed of broadband service, for which assistance was sought, and each broadband service for which assistance was provided, under this section; and
 (7)the overall progress towards fulfilling the goal of improving the quality of rural life by expanding rural broadband access, as demonstrated by metrics, including—
 (A)the number of residences and businesses receiving new broadband services; (B)network improvements, including facility upgrades and equipment purchases;
 (C)average broadband speeds and prices on a local and statewide basis; (D)any changes in broadband adoption rates; and
 (E)any specific activities that increased high speed broadband access for educational institutions, health care providers, and public safety service providers..
 (i)Commodity Credit Corporation reportsSection 13 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714k) is amended by striking the second sentence.
 (j)Crop insurance pilot programs evaluationSection 523(a) of the Federal Crop Insurance Act (7 U.S.C. 1523(a)) is amended by adding at the end the following:
				
 (5)EvaluationAfter completing any pilot program under this section, the Corporation shall evaluate the pilot program and post a summary of the evaluation on the Department of Agriculture’s website..
 (k)Early childhood nutrition education evaluationsSection 119(j) of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1766 note; 118 Stat. 755) is amended—
 (1)in paragraph (1), by striking paragraph (6) and inserting paragraph (5); (2)by striking paragraph (5); and
 (3)by redesignating paragraph (6) as paragraph (5). (l)Fire Program Analysis reportsNotwithstanding House Report 110–187 (June 11, 2007) and House Report 107–564 (July 11, 2002), the Secretary of Agriculture shall not be required to submit to Congress reports relating to the Fire Program Analysis System.
 (m)Areas rural in character reportsSection 6018 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1933) is amended by striking subsection (b).
 (n)Notification regarding producers participating in marketing agreements or ordersSection 8d(2) of the Agricultural Adjustment Act (7 U.S.C. 608d(2)) is amended by striking the third sentence and inserting the following: The Under Secretary of USDA Rural Development shall post on the agency’s website the names and addresses of producers participating in such marketing agreements and orders, including a statement of reasons relied upon by the Under Secretary in making the determination to release such names and addresses..
 (o)Organic production coverage improvementsSection 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended by adding at the end the following:
				
 (25)Federal crop insurance for organic cropsThe Corporation shall publish on the Department of Agriculture’s website— (A)a description of the progress made in developing and improving Federal crop insurance for organic crops, including—
 (i)the numbers and varieties of organic crops insured; (ii)the development of new insurance approaches; and
 (iii)the progress of implementing the initiatives required under this paragraph, including the rate at which additional price elections are adopted for organic crops; and
 (B)such recommendations as the Corporation considers appropriate to improve Federal crop insurance coverage for organic crops..
 (p)Plant pest and disease management and disaster prevention reportsSection 420(c)(3) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 7721(c)) is amended to read as follows:
				
 (3)Publication of action plansThe Secretary shall publish information on the Department of Agriculture’s website that describes the action plans implemented pursuant to paragraph (2)(C), including an accounting of the funds expended on such action plans..
 (q)Progress on new and specialty crop insurance coverage reportsSection 508(a)(6)(B) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(6)) is amended to read as follows:
				
 (B)Addition of new cropsThe Corporation shall publish information on the Department of Agriculture’s website describing the progress and expected timetable for expanding crop insurance coverage under this title to new and specialty crops..
 (r)Food for Progress status reportSection 1110(j) of the Food Security Act of 1985 (7 U.S.C. 1736o(j)) is amended by striking paragraph (3).
 (s)Southeastern Alaska reportsSection 706 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 539e) is repealed. 3.Department of Commerce (a)Biennial report on management of coastal zoneSection 316 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1462) is repealed.
 (b)Annual report on status of marine mammal speciesSection 103 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1373) is amended by striking subsection (f).
 (c)Reports on studies relating to Anadromous and Great Lakes fisheriesSection 2 of the Anadromous Fish Conservation Act (16 U.S.C. 757b) is amended by striking That the reports on such studies and the recommendations of the Secretary shall be transmitted to the States, the Congress, and the Federal water resources construction agencies for their information: Provided further,.
			(d)Annual report on Office of Space Commercialization
 (1)RepealSection 50703 of title 51, United States Code, is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 507 of such title is amended by striking the item relating to section 50703.
				(e)Biennial report on environmental data and information systems of National Oceanic and Atmospheric
 AdministrationSection 106 of the National Oceanic and Atmospheric Administration Authorization Act of 1992 (Public Law 102–567) is amended by striking subsection (c) (15 U.S.C. 1537).
			(f)Annual report on donations by National Institute of Standards and Technology of educationally
 useful Federal equipment to schoolsSection 6(b) of the Technology Administration Act of 1998 (15 U.S.C. 272 note) is amended— (1)by striking paragraph (2); and
 (2)by striking Congress.— and all that follows through It is and inserting Congress.—It is. (g)Licensing activities for IraqSection 1503 of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11) is amended by striking Provided further, That not more than 60 days after enactment of this Act and every 90 days thereafter the President shall submit a report to the Committee on Appropriations of each House of the Congress, the Committee on Foreign Relations of the Senate, and the Committee on International Relations of the House of Representatives containing a summary of all licenses approved for export to Iraq of any item on the Commerce Control List contained in the Export Administration Regulations, 15 CFR Part 774, Supplement 1, including identification of end users of such items:.
 (h)Annual report on coordination between NASA and NOAASection 60505 of title 51, United States Code, is amended— (1)by striking subsection (b);
 (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and (3)in subsection (c), as so redesignated, by striking subsection (c) and inserting subsection (b).
				(i)Annual report on Oceans and Human Health Initiative of National Oceanic and Atmospheric
 AdministrationSection 904 of title IX of division B of the Consolidated Appropriations Act, 2005 (33 U.S.C. 3103) is amended—
 (1)by striking subsection (b); and (2)by striking (a) In general.—.
 (j)Submittal to Congress of strategic plans relating to fisheries researchSection 404(d) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881c(d)) is amended by striking Upon final and all that follows through Representatives..
			4.Department of Defense
			(a)Annual report and audit of American Red Cross
 (1)RepealSection 300110 of title 36, United States Code, is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 3001 of such title is amended by striking the item relating to section 300110.
 (b)Annual report on Office of Community Support for Military Families With Special NeedsSection 1781c of title 10, United States Code, is amended— (1)by striking subsection (h); and
 (2)by redesignating subsection (i) as subsection (h). 5.Department of Education (a)Competitive loan auction pilot program reportsSection 499 of the Higher Education Act of 1965 (20 U.S.C. 1099d) is amended by striking subsection (d).
 (b)Annual report on institutional compliance with fire safety reportSection 485(i) of the Higher Education Act of 1965 (20 U.S.C. 1092(i)) is amended— (1)by striking paragraph (6); and
 (2)by redesignating paragraph (7) as paragraph (6). (c)Annual report on loan purchases and annual cost estimatesSection 459A(e) of the Higher Education Act of 1965 (20 U.S.C. 1087i–1(e)) is amended by striking paragraphs (2) and (3).
 (d)Annual report on specific program outcomes of voluntary flexible agreements with guaranty agenciesSection 428A(a) of the Higher Education Act of 1965 (20 U.S.C. 1078–1(a)) is amended by striking paragraph (3).
 (e)Annual reports on loans at guaranty agencies and eligible lenders related to lenders-of-Last resortSection 428(j)(9)(A)(iii) of the Higher Education Act of 1965 (20 U.S.C. 1078(j)(9)(A)(iii)) is amended to read as follows:
				
 (iii)beginning July 1, 2011, provide to the authorizing committees and make available to the public copies of any new or revised plans or agreements made by guaranty agencies or the Department related to the authorities under this subsection..
 (f)Biennial report on eligible institutions under part ASection 522(b) of the Higher Education Act of 1965 (20 U.S.C. 1103a(b)) is amended to read as follows:
				
 (b)Waiver determinationsThe Secretary may waive the requirements set forth in section 502(a)(2)(A)(ii) if the Secretary determines, based on persuasive evidence submitted by the institution, that the institution's failure to meet the requirements is due to factors which, when used in the determination of compliance with the requirements, distort such determination, and that the institution's designation as an eligible institution under part A is otherwise consistent with the purposes of this title..
			(g)Findings from grantee evaluations of activities To prepare general education teachers To more
 effectively educate students with disabilitiesSection 251(f) of the Higher Education Act of 1965 (20 U.S.C. 1034(f)) is amended by striking paragraph (2).
 (h)Findings from grantee reports on the impact of the adjunct teacher corpsSection 255 of the Higher Education Act of 1965 (20 U.S.C. 1035) is amended— (1)by striking subsection (i); and
 (2)by redesignating subsections (j) and (k) as subsections (i) and (j), respectively. (i)Periodic report on the impact of, and steps To reduce, the digital divide on students completing FAFSA applicationsSection 483(a)(2)(C) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)(2)(C)) is amended by striking clause (iv).
 (j)Report evaluating the information in State reportsThe American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115) is amended by striking section 14010.
 (k)Report on demonstration projects for students with disabilitiesSection 762(d) of the Higher Education Act of 1965 (20 U.S.C. 1140b(d)) is amended by striking paragraph (2).
 (l)Report on activities for underserved populationsSection 21(b) of the Rehabilitation Act of 1973 (29 U.S.C. 718(b)) is amended to read as follows:  (4)Reporting requirementThe Commissioner and the Director shall publish information on the activities carried out pursuant to paragraph (2) on the website of the Rehabilitation Services Administration.
					.
 (m)Report on the national advisory committee on institutional quality and integrity participantsSection 114(e) of the Higher Education Act of 1965 (20 U.S.C. 1011c(e)) is amended— (1)in the subsection heading, by striking Report and; and
 (2)by striking paragraph (2). (n)Report on implementation of IDEASection 681(a) of the Individuals with Disabilities Education Act (20 U.S.C. 1481(a)) is amended by striking paragraph (4).
 (o)Reports on fraud in the offering of financial assistance for postsecondary educationSection 5 of the College Scholarship Fraud Prevention Act of 2000 (20 U.S.C. 1092d) is repealed. (p)Reports on activities carried on and expenditures made in IEFLSSection 108 of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2458) is amended—
 (1)by striking subsection (b); and (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.
 (q)Reports on increasing critical foreign language education effortsSection 637 of the Higher Education Act of 1965 (20 U.S.C. 1132–6) is amended— (1)by striking subsection (e); and
 (2)by redesignating subsection (f) as subsection (e). 6.Department of Energy (a)Annual reports on studies on the benefits of economic dispatch (1)Section 1234 of the Energy Policy Act of 2005 (42 U.S.C. 16432) is amended by striking subsection (c).
 (2)Section 1832 of the Energy Policy Act of 2005 (42 U.S.C. 16524) is amended by striking subsection (c).
 (b)Annual Report on United States-Russia Highly Enriched Uranium Purchase AgreementSection 3112(b) of the USEC Privatization Act (42 U.S.C. 2297h–10(b)) is amended by striking paragraph (10).
 (c)Biennial reports on advanced uses of geothermal energySection 621 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17200) is amended— (1)by striking the section designation and all that follows through Not later than in subsection (b)(1) and inserting the following:
					
						621.Reports
 (a)In generalNot later than; and (2)in paragraph (2), by striking (2) As necessary and inserting the following:
					
 (b)Additional reportAs necessary. (d)Report on H-PrizeSection 1008(f) of the Energy Policy Act of 2005 (42 U.S.C. 16396(f)) is amended—
 (1)by striking paragraph (6); and (2)by redesignating paragraphs (7) and (8) as paragraphs (6) and (7), respectively.
				(e)Future-Years Defense Environmental Management Plan
 (1)In generalSection 4402A of the Atomic Energy Defense Act (50 U.S.C. 2582a) is repealed. (2)Table of contentsThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4402A.
 (f)Repeal of clean air coal programTitle XXXI of the Energy Policy Act of 1992 (42 U.S.C. 13571 et seq.) is repealed. (g)Carbon capture and sequestration research, development, and demonstration program reportSection 963(c) of the Energy Policy Act of 2005 (42 U.S.C. 16293(c)) is amended by striking paragraph (6).
 (h)Report on voluntary commitments To reduce industrial energy intensitySection 106 of the Energy Policy Act of 2005 (42 U.S.C. 15811) is amended by striking subsection (f).
 (i)Hydrogen and fuel cell program reportsSection 811 of the Energy Policy Act of 2005 (42 U.S.C. 16160) is repealed. 7.Department of Health and Human Services (a)Report on number of abandoned infants and young children; intervention and response report (1)In generalSection 102 of the Abandoned Infants Assistance Act of 1988 (42 U.S.C. 670 note) is amended—
 (A)by striking the section heading and inserting the following:  102.Evaluations by Secretary;  (B)in subsection (a), by striking (a) and all that follows through The and inserting The; and
 (C)by striking subsections (b) and (c). (2)AmendmentSection 302(a) of the Abandoned Infants Assistance Act of 1988 (42 U.S.C. 670 note) is amended by striking 102(a) and inserting 102.
 (b)Report on part D formularies' inclusion of drugs commonly used by dual eligiblesSection 3313(a)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395w–101 note) is amended by inserting and ending with 2015 after 2011.
 (c)Annual report on pediatric initiativeSection 409D(c)(3) of the Public Health Service Act (42 U.S.C. 284h(c)(3)) is amended by striking and annually report to Congress and all that follows through the Initiative. (d)Annual reports on Medicare appealsSection 1869(e)(4) of the Social Security Act (42 U.S.C. 1395ff(e)(4)) is amended by striking Reports.— and all that follows through Not less frequently and inserting Surveys and reports.—Not less frequently.
			(e)Biennial report on evaluation, research, and technical assistance activities supported by the
 promoting safe and stable families programSection 435(a) of the Social Security Act (42 U.S.C. 629e(a)) is amended— (1)in paragraph (1), by striking and report to the Congress biennially on; and
 (2)by striking paragraph (3). (f)Biennial report on organ donationSection 377D of the Public Health Service Act (42 U.S.C. 274f–4) is repealed.
 (g)Biennial report on organ transplantationSection 376 of the Public Health Service Act (42 U.S.C. 274d) is repealed. (h)Annual submission of compilation of CFS–101 reportsSection 432 of the Social Security Act (42 U.S.C. 629b) is amended by striking subsection (c).
 (i)Extramural report on CDC fundingNotwithstanding the Consolidated Appropriations Act, 2016 (Public Law 114–113), the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall not be required to submit to Congress extramural reports relating to funding for each program of the various offices and centers at the Centers for Disease Control and Prevention.
 (j)Report on leased aircraftNotwithstanding the Consolidated Appropriations Act, 2008 (Public Law 110–161), the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall be required to submit to Congress biennial reports relating to the number of aircraft leased by the Centers for Disease Control and Prevention.
 (k)Report on breast and cervical cancer programSection 1503(d) of the Public Health Service Act (42 U.S.C. 300m(d)) is amended by striking paragraph (3).
 (l)Annual report on national coverage determinations under MedicareSection 1869(f)(7) of the Social Security Act (42 U.S.C. 1395dd(f)(7)) is repealed. (m)Biennial report on nursing researchSection 464Y of the Public Health Service Act (42 U.S.C. 285q–3) is repealed.
 (n)PREEMIE Act reportSection 3(b) of the PREEMIE Act (42 U.S.C. 247b–4f(b)) is amended by striking paragraph (2). (o)Rapid HIV test reportSection 502(a) of the Ryan White CARE Act Amendments of 2000 (42 U.S.C. 300cc note) is amended by striking paragraph (2).
 (p)Report of Trans-National Institutes of Health ResearchSection 402A(c) of the Public Health Service Act (42 U.S.C. 282a(c)) is amended by striking paragraph (2).
 (q)Annual submission of ranking of 50 most widely prescribed drugs under MedicaidSection 1927(f) of the Social Security Act (42 U.S.C. 1396r–8(f)) is amended by— (1)striking paragraph (3); and
 (2)redesignating paragraph (4) as paragraph (3). (r)Report on lead contaminationSection 317A of the Public Health Service Act (42 U.S.C. 247b–1) is amended by striking subsection (j).
 (s)Annual report on living organ donationSection 3 of the Charlie W. Norwood Living Organ Donation Act (42 U.S.C. 273b) is repealed.
 (t)Report on program evaluation activitiesSection 241 of the Public Health Service Act (42 U.S.C. 238j) is amended by striking subsection (b).
 (u)Report on centers of excellenceSection 404H of the Public Health Service Act (42 U.S.C. 283j) is repealed. (v)Report on sodium reduction activitiesNotwithstanding the Consolidated Appropriations Act, 2008 (Public Law 110–161), the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall not be required to submit to Congress an evaluation of sodium-reduction activities of the Centers for Disease Control and Prevention.
			(w)Inspector General report on Superfund expenditures
 (1)In generalSection 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611) is amended—
 (A)by striking subsection (k); and (B)by redesignating subsections (l) through (p) as subsections (k) through (o), respectively.
 (2)Conforming amendmentsSection 111(c) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611(c)) is amended—
 (A)in paragraph (4), by striking subsection (m) of this section and inserting subsection (l); and (B)in paragraph (10), by striking subsection (n) of this section and inserting subsection (m).
					8.Department of Homeland Security
 (a)Full-Scale implementation of pilot scanning systemSection 232 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 982) is amended by striking subsection (c).
			(b)Importation of softwood lumber
 (1)In generalSection 809 of the Tariff Act of 1930 (19 U.S.C. 1683g) is repealed. (2)Table of contentsThe table of contents for the second title VIII of the Tariff Act of 1930 is amended by striking the item relating to section 809.
				(c)Office of Counternarcotics annual budget review and evaluation of counternarcotics activities
 reportSection 878 of the Homeland Security Act of 2002 (6 U.S.C. 458) is amended by striking subsection (f).
 (d)Office of Counternarcotics seizure reportSection 705(a) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1704(a)) is amended by striking paragraph (3).
 (e)Effects of grant reformNotwithstanding Senate Report 114–68 (June 18, 2015), the Federal Emergency Management Agency shall not be required—
 (1)to develop an analysis of the use of the Threat Hazard Identification and Risk Assessments and the overall preparedness process and provide such analysis to the Committee on Appropriations of the Senate; or
 (2)to brief the Committee on Appropriations of the Senate on the execution plan for threat hazard identification or the analysis described in paragraph (1). (f)Report on the transfer of immigration functionsSection 478 of the Homeland Security Act of 2002 (6 U.S.C. 298) is amended to read as follows:
				
 478.Immigration functionsIt is the sense of Congress that— (1)the quality and efficiency of immigration services rendered by the Federal Government should be improved after the transfers made by this subtitle take effect; and
 (2)the Secretary should undertake efforts to guarantee that concerns regarding the quality and efficiency of immigration services are addressed after such effective date..
 (g)Research and development projectsSection 831(c) of the Homeland Security Act of 2002 (6 U.S.C. 391(c)) is amended by striking paragraph (2).
			9.United States Coast Guard
			(a)Annual capital investment plan
 (1)RepealSection 663 of title 14, United States Code, is repealed. (2)Chapter analysis amendmentThe analysis for chapter 17 of title 14, United States Code, is amended by striking the item relating to section 663.
				(b)Annual list of projects to Congress
 (1)RepealSection 693 of title 14, United States Code, is repealed. (2)Chapter analysis amendmentThe analysis for chapter 19 of title 14, United States Code, is amended by striking the item relating to section 693.
				(c)Annual report on conveyance of property
 (1)RepealSection 688 of title 14, United States Code, is repealed. (2)Chapter analysis amendmentThe analysis for chapter 18 of title 14, United States Code, is amended by striking the item relating to section 688.
 (d)Annual report on distant water tuna fleetSection 421 of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 120 Stat. 548) is amended by striking subsection (d).
 (e)Annual report on minor construction and improvementSection 656(d) of title 14, United States Code, is amended to read as follows:  (d)Minor construction and improvementFrom amounts made available each fiscal year for the operating expenses of the Coast Guard, the Secretary may expend not more than $1,500,000 for minor construction and improvement projects at any location..
 (f)Report on uses of the Oil Pollution FundSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended by striking subsection (l).
 (g)Annual report on resource deficiency for especially hazardous cargoSection 70103(e)(2) of title 46, United States Code, is amended to read as follows:  (2)Especially hazardous cargo definedIn this subsection, the term especially hazardous cargo means anhydrous ammonia, ammonium nitrate, chlorine, liquefied natural gas, liquefied petroleum gas, and any other substance, material, or group or class of material, in a particular amount and form that the Secretary determines by regulation poses a significant risk of creating a transportation security incident while being transported in maritime commerce..
 (h)Annual update on liability limit reportSection 603(c) of the Coast Guard and Maritime Transportation Act of 2006 (33 U.S.C. 2704 note; Public Law 109–241) is amended by striking paragraph (3).
			(i)Biennial report on major acquisitions programs
 (1)RepealTitle 14, United States Code, is amended by striking section 569a. (2)Chapter analysis amendmentThe analysis for chapter 15 of title 14, United States Code, is amended by striking the item relating to section 569a.
 (j)Biennial report on oil pollution research and development programSection 7001 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended— (1)by striking subsection (e); and
 (2)by redesignating subsection (f) as subsection (e). (k)Annual report on compliance with security standards established pursuant to maritime transportation security plansSection 809 of the Coast Guard and Maritime Transportation Act of 2004 (Public Law 108–293; 118 Stat. 1088) is amended by striking subsection (g).
 (l)Presidential Protection Assistance Act of 1976The Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note) is amended— (1)by striking section 9; and
 (2)by redesignating sections 10 and 11 as sections 9 and 10, respectively. 10.Department of Housing and Urban Development (a)Annual report on Federally assisted units under lease and per-Unit costSection 314 of division A of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (42 U.S.C. 1437 note; Public Law 109–115) is repealed.
 (b)Quarterly report on sole source contractsSection 218 of division C of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 699) is repealed.
 (c)Quarterly report on status of section 8 project-Based housingSection 226 of division C of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 700) is repealed.
 11.Department of JusticeSection 1406 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796aa–5) is repealed.
		12.Department of Labor
			(a)Jefferson Report of Dominican Republic–Central America–United States Free Trade Agreement
			 Implementation Act
 (1)In generalSection 403 of the Dominican Republic–Central America–United States Free Trade Agreement Implementation Act (19 U.S.C. 4111) is amended to read as follows:
					
						403.Periodic meetings of Secretary of Labor with labor ministers of CAFTA–DR countries
 (a)In generalThe Secretary of Labor should take the necessary steps to meet periodically with the labor ministers of the CAFTA–DR countries to discuss—
 (1)the operation of the labor provisions of the Agreement; (2)progress on the commitments made by the CAFTA–DR countries to implement the recommendations contained in the White Paper;
 (3)the work of the International Labor Organization in the CAFTA–DR countries, and other cooperative efforts, to afford to workers internationally recognized worker rights; and
 (4)such other matters as the Secretary of Labor and the labor ministers consider appropriate. (b)White Paper definedIn this section, the term White Paper means the report of April 2005 of the Working Group of the Vice Ministers Responsible for Trade and Labor in the Countries of Central America and the Dominican Republic entitled The Labor Dimension in Central America and the Dominican Republic—Building on Progress: Strengthening Compliance and Enhancing Capacity..
 (2)Table of contentsThe table of contents for the Dominican Republic–Central America–United States Free Trade Agreement Implementation Act is amended by striking the item relating to section 403 and inserting the following:
					Sec. 403. Periodic meetings of Secretary of Labor with labor ministers of CAFTA–DR countries..
 (b)Report on service to minority individualsSection 515 of the Older Americans Act of 1965 (42 U.S.C. 3056m) is repealed. 13.Department of State (a)Annual foreign military training report (1)RepealSection 656 of the Foreign Assistance Act of 1961 (22 U.S.C. 2416) is hereby repealed.
 (2)Conforming amendmentSection 544(c)(4) of the Foreign Assistance Act of 1961 (22 U.S.C. 2347c(c)(4)) is amended by striking the appropriate congressional committees (as defined in section 656(e)) and inserting the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
				(b)Annual foreign military assistance report
 (1)RepealSection 655 of the Foreign Assistance Act of 1961 (22 U.S.C. 2415) is hereby repealed. (2)Conforming amendmentsSection 38(f)(6) of the Arms Export Control Act (22 U.S.C. 2778(f)(6)) is amended—
 (A)by striking subparagraph (B); and (B)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D), respectively.
 (c)Annual report on financial contributions by the United States to international organizationsSection 4 of the United Nations Participation Act of 1945 (22 U.S.C. 287b) is amended— (1)by striking subsection (b); and
 (2)by redesignating subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e), respectively.
 (d)Annual report on arms transfers and regional military balance in the Middle EastSection 404 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (Public Law 102–138; 105 Stat. 721) is amended by striking subsection (c).
 (e)Report on developing country emissions of greenhouse gases and climate changeSection 732(a)(2) of the Global Environmental Protection Assistance Act of 1989 (22 U.S.C. 7902(a)(2)) is amended by striking subparagraph (C).
			(f)Report on international military education and training
 (1)RepealSection 549 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347h) is hereby repealed. (2)Conforming amendmentsSection 548 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347g) is amended—
 (A)by striking (a) Development and maintenance of database; and (B)by striking subsections (b) and (c).
 (g)Report on PLO commitments complianceSection 804 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 104 Stat. 78) is amended—
 (1)by striking subsection (b); and (2)by redesignating subsection (c) as subsection (b).
 (h)Semi-Annual report on policy towards BurmaSection 570 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (Public Law 104–208; 110 Stat. 3009–166) is amended—
 (1)by striking subsection (d); and
 (2)by redesignating subsections (e) and (f) as subsections (D) and (e), respectively. (i)Report on employment of United States citizens by international organizationsSection 181 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 276c–4) is hereby repealed.
 (j)Annual report on immunity for interdiction of aircraft used in illicit drug traffickingSection 1012 of the National Defense Authorization Act for Fiscal Year 1995 (22 U.S.C. 2291–4) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsection (d) as subsection (c).
 (k)Report on outstanding expropriation claims by United States citizensSection 527 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 2370a) is amended—
 (1)by striking subsection (f); and (2)by redesignating subsections (g), (h), and (i) as subsections (f), (g), and (h), respectively.
				(l)Report on the conflict in Sudan
 (1)RepealSection 8 of the Sudan Peace Act (50 U.S.C. 1701 note) is hereby repealed. (2)Conforming amendmentSection 11(b) of the Sudan Peace Act (50 U.S.C. 1701 note) is amended by striking the second sentence.
				(m)Report on Kimberley Process
 (1)In generalSection 12 of the Clean Diamond Trade Act (19 U.S.C. 3911) is repealed. (2)Table of contentsThe table of contents for the Clean Diamond Trade Act is amended by striking the item relating to section 12.
 (n)Report on visa issuance to inadmissable aliensSection 51(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2723(a)) is amended— (1)by striking Congress.— and all that follows through The Secretary shall report and inserting Congress.—The Secretary shall report; and
 (2)by striking paragraph (2). (o)Annual report on United States-Vietnam human rights dialogue meetingsSection 702 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2151n note) is repealed.
 (p)Report on resolution of the Cyprus disputeSection 620C of the Foreign Assistance Act of 1961 (22 U.S.C. 2373) is amended— (1)by striking subsection (c); and
 (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. (q)Report on human rights issues involving MoroccoSection 7041 of the Department of State, Foreign Relations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74; 125 Stat. 1226) is amended by striking subsection (g).
 (r)Sudan Peace Act war crimes reportSection 11 of the Sudan Peace Act (50 U.S.C. 1701 note) is amended— (1)by striking (a) In general.—; and
 (2)by striking subsections (b) and (c). (s)Report on workforce planning for Foreign Service personnelSection 601(c) of the Foreign Service Act of 1980 (22 U.S.C. 4001(c)) is amended by striking paragraphs (4) and (5).
			14.Department of the Treasury
 (a)Multilateral development bank reports on environmental concernsThe following provisions are repealed: (1)Section 539 of the Foreign Assistance and Related Programs Appropriations Act, 1987 (Public Law 99–591; 100 Stat. 3341–242).
 (2)Section 533 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (22 U.S.C. 262l).
 (b)International financial institutions labor reportSection 1621 of the International Financial Institutions Act (22 U.S.C. 262p–4p) is amended— (1)by striking subsection (b); and
 (2)by striking (a) The Secretary and inserting The Secretary. (c)National Advisory Council on International Monetary and Financial Policies reportSection 1701 of the International Financial Institutions Act (22 U.S.C. 262r) is amended—
 (1)by striking subsections (a) and (b); and (2)by redesignating subsections (c), (d), and (e) as subsections (a), (b), and (c), respectively.
 (d)Report of policies of the International Monetary FundSection 1705 of the International Financial Institutions Act (22 U.S.C. 262r–4) is repealed. (e)Report on Asian Development Bank reformsSection 2126 of the Full-Year Continuing Appropriations Act, 2011 (division B of Public Law 112–10; 125 Stat. 190) is amended by striking subsection (d).
 (f)Report on United States supported policies in the multilateral development banksSection 803(b) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2001 (22 U.S.C. 262r–6(b)), as enacted into law pursuant to section 101(a) of Public Law 106–429, is amended to read as follows:
				
 (b)Annual report on United States supported policiesNot later than October 31 of each year, the Secretary shall submit a report to the appropriate congressional committees that describes how International Development Association-financed projects contribute to the eventual graduation of a representative sample of countries from reliance on financing on concessionary terms and international development assistance..
 (g)Salmon book on foreign credit exposureNotwithstanding House Report 102–108 (June 12, 1991) and section 197 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2656h(b)), the Secretary of the Treasury shall not be required to publish an annual report on U.S. Government Foreign Credit Exposure.
			15.Department of Transportation
 (a)Buckle Up America reportsNotwithstanding Executive Order 13043 (April 16, 1997) or House Report 105–188 (July 16, 1997), the National Highway Traffic Safety Administration shall not be required to submit an annual report on the Presidential Initiative for Increasing Seat Belt Use Nationwide.
 (b)Amtrak’s Capital Asset ProgramNotwithstanding Senate Report 109–293 (July 26, 2006), the Federal Railroad Administration shall not be required to provide regular reports to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives on the state of Amtrak’s capital program.
 (c)Buy America waiversSection 123 of title I of division A of the Consolidated Appropriations Act, 2010 (23 U.S.C. 313 note; Public Law 111–117) is repealed.
 (d)Hazardous materials safety quarterly staffing reportNotwithstanding Senate Report 111–230 (July 23, 2010), the Office of Hazardous Materials Safety shall not be required to submit quarterly staffing reports to the Committee on Appropriations of the Senate.
 (e)High speed corridors and intercity passenger rail serviceNotwithstanding House Report 111–564 (July 26, 2010), the Federal Railroad Administration shall not be required to provide monthly status updates on selected high speed rail projects to the Committee on Appropriations of the Senate and the Committee on Armed Services of the House of Representatives.
 (f)Neighborhood electric vehiclesNotwithstanding the explanatory statement to accompany division I of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 524), the Secretary of Transportation shall not be required to conduct a study or issue a report on neighborhood electric vehicles, as described in the explanatory statement.
 (g)Report on pipeline safety and hazardous materials safety open mandatesSection 6 of the Norman Y. Mineta Research and Special Programs Improvement Act (Public Law 108–426; 49 U.S.C. 108 note) is amended—
 (1)by striking (a) Reports by the Inspector General.—; and (2)by striking subsection (b).
 (h)Annual report on unmet statutory railroad safety mandatesSection 106 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20101 note) is repealed. (i)Railway-Highway crossingsSection 130 of title 23, United States Code, is amended—
 (1)by striking subsection (g); (2)by striking subsection (k); and
 (3)by redesignating subsections (h) through (j) and (l) as subsections (g) through (i) and (j), respectively.
 (j)Biennial report on hazardous materials transportationSection 5121 of title 49 is amended by striking subsection (h). (k)Report on major projectsNotwithstanding House Report 106–622 (May 17, 2000), the Secretary of Transportation shall not be required to prepare or submit to Congress a report on certain major projects issued by the major projects team of the Federal Highway Administration, as described in that report.
 (l)Technical staffing requirementsNotwithstanding the Explanatory Statement submitted by Chairman Obey on February 23, 2009, with respect to the Omnibus Appropriations Act, 2009 (Public Law 111–8), the Federal Aviation Administration shall not be required to provide semiannual updates to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives regarding the Administration’s technical staffing levels.
 (m)Biannual report on the Air Transportation Oversight SystemSection 343 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 44701 note) is amended by striking subsection (c).
 (n)Annual budget report of FAA fees and activitiesSection 45303(d) of title 49, United States Code, is amended by striking subsection (d). (o)Report on staffing of air traffic controllersSection 44506 of title 49, United States Code, is amended by striking subsection (e).
 (p)Annual safety critical staffing reportSection 606 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 44701 note) is amended—
 (1)in subsection (a), by striking (a) In general.—; and (2)by striking subsection (b).
 (q)Annual report on air carrier safety recommendationsSection 1135 of title 49, United States Code, is amended— (1)by striking subsection (d); and
 (2)by redesignating subsection (e) as subsection (d). (r)Standards for aircraft and aircraft engines To reduce noise levelsSection 726 of the Wendell H. Ford Aviation Investment and Reform Act for the 21st Century (Public Law 106–181; 49 U.S.C. 47508 note) is amended by striking subsection (c).
 (s)Interagency research on aviation and the environmentSection 909 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended—
 (1)by striking (a) In general.—; and (2)by striking subsection (b).
 (t)Consolidation or elimination of reportsSection 806 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40114 note) is amended—
 (1)in the section heading, by striking consolidation or elimination of obsolete, redundant, or otherwise unnecessary reports;; (2)by striking subsection (a);
 (3)in subsection (b)— (A)by striking the subsection heading; and
 (B)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively; (4)in subsection (a), as redesignated, by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and
 (5)in subsection (b), as redesignated— (A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively;
 (B)in the matter preceding paragraph (1), as redesignated, by striking Paragraph (1) and inserting Subsection (a); and (C)in paragraph (2), as redesignated—
 (i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and (ii)in the matter preceding subparagraph (A), as redesignated, by striking paragraph (1) and inserting subsection (a).
 (u)Expedient decisions and reviewsSection 139(h)(8) of title 23, United States Code, is amended— (1)in subparagraph (A), by striking ; and at the end and inserting a period;
 (2)in the matter preceding subparagraph (A), by striking expeditiously made and all that follows through adequate resources in subparagraph (A) and inserting expeditiously made, adequate resources; and (3)by striking subparagraph (B).
				(v)National ferry study
 (1)TEA–21Section 1207 of the Transportation Equity Act for the 21st Century (23 U.S.C. 129 note; Public Law 105–178) is amended by striking subsection (c).
 (2)SAFETEA–LUSection 1801(e) of SAFETEA–LU (23 U.S.C. 129 note; Public Law 109–59) is amended— (A)by striking paragraph (3); and
 (B)by redesignating paragraph (4) as paragraph (3). 16.Department of Veterans Affairs (a)Annual report of Office of Research Oversight of Department of Veterans AffairsSection 7307 of title 38, United States Code, is amended—
 (1)by striking subsection (f); and (2)by redesignating subsection (g) as subsection (f).
 (b)Reports regarding operation of medical facilitiesSection 8110 of title 38, United States Code, is amended— (1)by striking subsections (c) and (e); and
 (2)by redesignating subsections (d) and (f) as subsections (c) and (d), respectively. (c)Report regarding sharing of health care resourcesSection 8153 of title 38, United States Code, is amended by striking subsection (g).
 (d)Report on staffing of certain health care personnelSection 7451(e) of title 38, United States Code, is amended— (1)by striking paragraph (5); and
 (2)by redesignating paragraph (6) as paragraph (5). (e)Report on use of authorities To enhance retention of experienced nurses (1)In generalSection 7324 of title 38, United States Code, is repealed.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by striking the item relating to section 7324.
				17.Environmental Protection Agency
 (a)Indian Environmental General Assistance Program reportSubsection (i) of the Indian Environmental General Assistance Program Act of 1992 (42 U.S.C. 4368b(i)) is amended to read as follows:
				
 (i)Annual performance reportThe Administrator shall post online, and include in the Annual Performance Report— (1)a listing of the Indian tribes or intertribal consortia that have been granted approval by the Administrator to enforce certain environmental laws; and
 (2)a description of the effectiveness of the enforcement of environmental laws by the entities referred to in paragraph (1).
						.
 (b)Regulation of ocean dumping reportSection 204 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1444) (commonly known as the Ocean Dumping Act) is amended—
 (1)by striking subsection (b); and (2)by redesignating subsection (c) as subsection (b).
 (c)Acid Precipitation Task Force reportsSection 103(j)(3) of the Clean Air Act (42 U.S.C. 7403(j)(3)) is amended by striking subparagraphs (E) and (F).
			18.Executive Office of the President
			(a)List of countries denying fair market opportunities
 (1)RepealSection 50104 of title 49, United States Code, is repealed. (2)Clerical amendmentThe analysis for chapter 501 of title 49, United States Code, is amended by striking the item relating to section 50104.
 (b)Report on competitive sourcingSection 647 of the Transportation, Treasury, and Independent Agencies Appropriations Act, 2004 (division F of Public Law 108–199; 31 U.S.C. 501 note) is amended by striking subsection (b).
 (c)Annual Counterdrug Technology Assessment Center technology transfer reportSection 708(f) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1707(f)) is amended by striking paragraph (5).
			(d)Annual estimate of harbor maintenance needs
 (1)RepealSection 1537 of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141; 33 U.S.C. 2238a) is repealed.
 (2)Table of contents amendmentThe table of contents in section 1(c) of the Moving Ahead for Progress in the 21st Century Act is amended by striking the item relating to section 1537.
 (e)Great Lakes reportsSection 738 of the Financial Services and General Government Appropriations Act, 2014 (33 U.S.C. 1268a) is repealed.
 (f)Scientific assessments of hypoxia and harmful algal bloomsSection 4001 of title 33, United States Code, is amended by striking subsections (g) and (h). (g)Homeland security accounts (1)In generalSection 1105(a) of title 31, United States Code, is amended—
 (A)by striking paragraph (35); and (B)by redesignating paragraphs (36), (37), (38), and (39) as paragraphs (35), (36), (37), and (38), respectively.
 (2)Technical and conforming amendmentSection 1125(c) of title 31, United States Code, is amended by striking section 1105(a)(37) and inserting section 1105(a)(38). (h)Annual report of National Science and Technology Council on oceans and human healthSection 902 of title IX of division B of the Consolidated Appropriations Act, 2005 (33 U.S.C. 3101) is amended by striking subsection (d).
 (i)Annual report on the national coordination of research infrastructureSection 1007 of the America COMPETES Act (42 U.S.C. 6619) is amended by striking subsection (c). (j)Annual report of National Nanotechnology Advisory PanelSection 4 of the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7503) is amended—
 (1)by striking subsection (d); and (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
				(k)Supplemental budget summary table
 Section 1106(a) of title 31, United States Code, is amended— (1)in paragraph (1)(D), by adding and at the end;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (l)Annual report on program performance benefits from information technology investmentsSection 11302(c) of title 40, United States Code, is amended—
 (1)by striking paragraph (2); (2)by striking paragraph (5) (as redesignated by section 832(1) of Public Law 113–291); and
 (3)by redesignating paragraphs (3), (4), and (5) (as added by section 832(3) of Public Law 113–291) as paragraphs (2), (3), and (4), respectively.
 (m)Quarterly report on information technology oversight and reformThe matter under the heading Information technology oversight and reform under the heading Executive office of the President and funds appropriated to the President under title II of division E of the Consolidated and Further Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 345) is amended by striking purposes: and all that follows through appropriation. and inserting purposes..
 (n)Accounts subject to audit by the Comptroller GeneralSection 3524 of title 31, United States Code, is amended by striking subsection (b). (o)Report on benefits of E-Government initiativesSection 841 of division A of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506) is repealed.
 (p)Physicians' comparability allowancesSection 5948 of title 5, United States Code, is amended by striking subsection (j). (q)Federal procurement reports (1)Office of Procurement Policy reportsSection 6002(g) of the Solid Waste Disposal Act (42 U.S.C. 6962(g)) is amended, in the second sentence, by striking , and to, every two years and all that follows through the period at the end and inserting a period.
 (2)Reports on Federal procurement of biobased productsSection 9002 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is amended— (A)by striking subsection (h); and
 (B)by redesignating subsections (i) and (j) as subsections (h) and (i), respectively. 19.Federal Communications Commission and Federal Trade Commission (a)ORBIT Act reportSection 646 of the Communications Satellite Act of 1962 (47 U.S.C. 765e) is repealed.
 (b)Ethanol market concentration analysisSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended— (1)by striking paragraph (10); and
 (2)by redesignating paragraphs (11) and (12) as paragraphs (10) and (11), respectively. 20.General Services Administration (a)Annual status report on the Contingency Contracting CorpsSection 2312 of title 41, United States Code, is amended by striking subsection (i).
 (b)Programs To encourage commuting by means other than single-Occupancy motor vehiclesSection 7905(d) of title 5, United States Code, is amended— (1)in paragraph (1), by adding and at the end;
 (2)in paragraph (2), by striking ; and and inserting a period; and (3)by striking paragraph (3).
 (c)Travel and subsistence expenses and mileage allowancesSection 5707(a) of title 5, United States Code, is amended— (1)by striking (1) The Administrator and inserting The Administrator; and
 (2)by striking paragraph (2). (d)Report on high-Performance green Federal buildings (1)In generalSection 436 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092) is amended—
 (A)by striking subsections (f) and (g) and inserting the following:  (f)Reporting requirementsThe Federal Director shall post information on the General Services Administration’s website that—
 (1)describes the status of compliance with section 305(a)(3)(D) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)(D));
 (2)identifies the types of Federal facility procedures that may affect the certification of new and existing Federal facilities as high-performance green buildings;
 (3)identifies green, self-sustaining technologies that address the operational needs of Federal facilities in times of national security emergencies, natural disasters, or other dire emergencies; and
 (4)summarizes the development of State and local high-performance green building initiatives, including Executive orders, policies, or laws that promote high-performance green buildings.; and
 (B)by redesignating subsection (h) as subsection (g). (2)Conforming amendments (A)Energy Conservation and Production ActSection 305(a)(3)(D)(i)(III) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)(D)(i)(III)) is amended by striking section 436(h) each place it appears and inserting section 436(g).
 (B)Energy Independence and Security Act of 2007Section 491(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17121(b)) is amended by striking section 436(h) each place it appears and inserting section 436(g).
					21.Andean Trade Preference Act
 (a)In generalSection 206 of the Andean Trade Preference Act (19 U.S.C. 3204) is repealed. (b)Table of contentsThe table of contents for the Andean Trade Preference Act is amended by striking the item relating to section 206.
			22.National Aeronautics and Space Administration
			(a)Annual aeronautics and space activities report
 (1)RepealSection 20116 of title 51, United States Code, is repealed. (2)Clerical amendmentThe analysis for chapter 201 of title 51, United States Code, is amended by striking the item relating to section 20116.
				(b)Report on National Aeronautics and Space Administration survey of astronaut health care
 (1)RepealSection 31302 of title 51, United States Code, is repealed. (2)Clerical amendmentThe table of sections in chapter 313 of such title is amended by striking the item relating to section 31302.
 (c)Annual report on enhancement of science and mathematics programsSection 321(b) of the National Aeronautics and Space Administration Act of 2000 (Public Law 106–391; 114 Stat. 1597; 51 U.S.C. 20113 note) is amended by—
 (1)striking Sense of the Congress.— and all that follows through It is the sense and inserting Sense of Congress.—It is the sense; and (2)striking paragraph (2).
 (d)Annual report on contribution to innovationSection 20303 of title 51, United States Code, is amended by striking subsection (d). (e)Annual report on outreach programSection 30305 of title 51, United States Code, is amended by striking subsection (c).
 (f)Notice on full cost recovery for test facilitiesSection 50505(a) of title 51, United States Code, is amended by striking the second sentence. (g)Annual update on design for the Space Launch System and Multi-Purpose Crew vehicleSection 309 of the National Aeronautics and Space Administration Act of 2010 (Public Law 111–267; 124 Stat. 2819; 42 U.S.C. 18327) is amended by striking the last sentence.
			(h)Updates on National Aeronautics and Space Administration strategy on
 minimizing job losses during the transition from the Space ShuttleTitle III of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2008 (division B of Public Law 110–161; 121 Stat. 1917) is amended in the sixth paragraph under the heading administrative provisions (51 U.S.C. 70501 note) by striking the last sentence.
 (i)Annual report on space cooperation with the Former Soviet RepublicsSection 218 of the National Aeronautics and Space Administration Authorization Act, Fiscal Year 1993 (Public Law 102–588; 106 Stat. 5117) is amended by striking subsection (a).
 (j)Annual report on space shuttle follow-onSection 70501 of title 51, United States Code, is amended— (1)by striking (a) Policy statement.—; and
 (2)by striking subsection (b). (k)Reports on stratospheric ozone depletionSection 603 of the Clean Air Act (42 U.S.C. 7671b) is amended—
 (1)by striking subsection (d); and (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
 (l)Annual report on whistleblower concernsSection 30502 of title 51, United States Code, is amended by striking subsection (d).
			23.National Science Foundation
 (a)National science foundation evaluationsThe National Science Foundation Authorization Act of 2002 (Public Law 107–368; 116 Stat. 3034) is amended by striking section 19.
 (b)Funding for successful STEM education programsSection 7012 of the America COMPETES Act (42 U.S.C. 1862o–4) is amended by striking subsection (c). (c)National Science Foundation major research equipment and facilities constructionSection 14 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–4) is amended—
 (1)in subsection (a), by striking paragraphs (2) and (3); and (2)in subsection (d), by striking paragraph (2).
 (d)National Science Foundation math and science partnership with the department of educationThe National Science Foundation Authorization Act of 2002 (Public Law 107–368; 116 Stat. 3034) is amended by striking section 9.
 (e)Sense of Congress on innovation acceleration researchSection 1008 of the America COMPETES Act (42 U.S.C. 6603) is amended— (1)by striking subsection (c); and
 (2)by redesignating subsection (d) as subsection (c). 24.Office of Personnel Management (a)Pay authority for critical positionsSection 5377 of title 5, United States Code, is amended—
 (1)in subsection (a)(2)(F), by striking subsection (i) and inserting subsection (h); (2)by striking subsection (h); and
 (3)by redesignating subsection (i) as subsection (h). (b)Annual physicians comparability allowances reportSection 5948 of title 5, United States Code, is amended by striking subsection (j).
 (c)Locality-Based comparability paymentsSection 5304(h)(2)(C) of title 5, United States Code, is amended by striking the second sentence. 25.Director of National Intelligence (a)Annual report on assignment of responsibilities relating to analytic integritySection 1019 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3672; 50 U.S.C. 3364) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsection (d) as subsection (c).
 (b)Annual personnel level assessments for the intelligence communitySection 506B of the National Security Act of 1947 (50 U.S.C. 3098) is repealed. (c)Report on bandwidth capacity requirements for DoD and the intelligence communitySection 1047 of the Duncan Hunter National Defense Authorization Act for Fiscal Year (Public Law 110–417; 122 Stat. 4602) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
 (d)Annual report on commerce with and assistance to Cuba from foreign countriesSection 108 of the Cuban Liberty and Democratic Solidarity Act of 1996 (22 U.S.C. 6038) is repealed.
 (e)Annual report on customer feedback on quality of DHS intelligence productsSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended— (1)by striking Consumer feedback.— and all that follows through The Secretary and inserting Consumer feedback.—The Secretary; and
 (2)by striking paragraph (2). (f)Identification of countries of concern with respect to the diversion of certain goods, services, and technologies to or through Iran (1)RepealSection 302 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8542) is repealed.
 (2)Conforming amendmentsSection 303 of such Act (22 U.S.C. 8543) is amended— (A)in subsection (b)—
 (i)in the matter preceding paragraph (1), by striking a report— and inserting a report notifying those committees of the designation of the country.; and (ii)by striking paragraphs (1) and (2);
 (B)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; (C)by inserting after subsection (b) the following:
						
 (c)Goods, services, and technologies describedGoods, services, or technologies described in this subsection are goods, services, or technologies— (1)that—
 (A)originated in the United States; (B)would make a material contribution to Iran's—
 (i)development of nuclear, chemical, or biological weapons; (ii)ballistic missile or advanced conventional weapons capabilities; or
 (iii)support for international terrorism; and (C)are—
 (i)items on the Commerce Control List or services related to those items; or (ii)defense articles or defense services on the United States Munitions List; or
 (2)that are prohibited for export to Iran under a resolution of the United Nations Security Council.; (D)in subsection (e), as redesignated by subparagraph (B), by striking subsection (c) each place it appears and inserting subsection (d);
 (E)in subsection (g), as redesignated by subparagraph (B), by striking or (d) and inserting or (e); and (F)by striking section 302(b) each place it appears and inserting subsection (c).
 (3)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 302. (g)Notice on authorized disclosure of national intelligenceSection 504 of the Intelligence Authorization Act for Fiscal Year 2013 (50 U.S.C. 3349) is repealed.
 (h)Annual report on security clearancesSection 3002(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343) is amended by striking paragraph (4).
 (i)Biennial report on space science and technology strategySection 2272(a) of title 10, United States Code, is amended by striking paragraph (5). 26.Small Business Administration (a)Report on breakout procurement center representativeSection 403 of the Small Business and Competition Enhancement Act of 1984 (Public Law 98–577; 98 Stat. 3080) is amended—
 (1)in subsection (a), by striking (a) Section 15 and inserting Section 15; and (2)by striking subsection (b).
 (b)Report on secondary market guarantee authoritySection 503 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 153) is amended—
 (1)by striking subsection (e); and (2)by redesignating subsections (f) through (i) as subsections (e) through (h), respectively.
 27.National Environmental Policy ActSection 1609 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 304) is amended by striking subsection (c).